Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on May 24, 2021.  The Examiner acknowledges the following:
3.	Claims 1 – 14 were filed.
4.	The drawings filed on 05/24/2021 are accepted by the Examiner.
5.	 Current claims 1 – 14 are pending and they are being considered for examination.

Information Disclosure Statement
6.	The IDS document filed on 05/24/2021 is acknowledged.

Priority
7.	Acknowledgment is made of applicant’s claimed priority based on a Provisional Application No. 63/094,409, filed on October 21, 2020, which is the priority date. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over “Mamoru. Sato et al., US 2015/0124137 A1, hereinafter Sato” in view of all his embodiments”. 

Regarding Claim 1:
		Sato teaches an A/D conversion device, a solid-state image-capturing device, and an electronic device capable of removing fixed pattern noise, capable of preventing an image from being corrupted, capable of generating an appropriate carry signal during bit shift, and capable of avoiding bit inconsistency even when the frequency of the carry signal increases due to the bit shift. A reading unit that includes a comparator configured to compare the analog signal potential with a reference signal of which slope is variable, a counter latch unit capable of AD conversion based on processing according to the output of the comparator, and a bit shift function unit capable of bit-shifting the digital data obtained by the counter latch unit, and when digital Correlated Double Sampling (CDS) is performed with a first signal and a second signal having different bit precisions obtained from the comparison with reference signals of different slopes, the bit shift function unit bit-shifts the first signal or the second signal. As for claim 1 limitations, Sato teaches,
An image sensor (Fig. 7, CMOS image sensor 200 including pixel unit/array 210. See [0147]), comprising: a pixel outputting a pixel signal (Fig  7 shows output signal line LSGN. See also the output signal line LSGN on Fig 11. See [0146; 0230; 0234]); 
a ramp voltage generation circuit (Fig 11, reference/ramp signal generation unit 361. See [0206]) suitable for generating (Fig 11 reference generator 361 is capable of generating a variable ramp voltage with different inclinations. See [0206; 0234]) a 5ramp voltage that changes at a first slope in a first section and generating the ramp voltage that changes at a second slope having a greater absolute value than the first slope in a second section following the first section (Sato Fig 11 teaches the reference signal RAMP (slope waveform changing into a line form having a certain inclination slope changing (See [0234]). Fig 6 shows the ramp signal for different inclination/slope and that does not preclude the second slope to be larger than the first and as seen in the drawing, the counter output values changing. See [0141; 0142]); 
an operation amplifier (Fig 11, column ADC 350A that is provided with a comparator 351, which is provided for each column or multiple columns. See [0227; 0228; 0229; 0230; 0231]) suitable for comparing the pixel signal 10with the ramp voltages during the first section and the second section (Fig 11, in the column ADC 350A an analog signal (potential VSL) which is read from the signal line LSGN is compared by the comparator signal to the ramp/reference signal which inclination is changing. See [0234]); and 
a counter circuit (Fig 11, U/D counter circuit 352 provides each column at the time that the comparator 351 is operating, and any given potential Vslop of the ramp wave RAMP and he counter value change in such a manner that they are in one-to-one correspondence. Accordingly, the potential (analog signal) VSL of the output signal line LSGN is converted into a digital signal. See [0235]) suitable for generating a digital code corresponding to the pixel signal in response to an output of the operation amplifier (Sato teaches in Fig 20 as an example, the structure of a gray code latch unit 620 and a U/D counter unit of a column processing unit of the second ADC according to the invention (See [0054]), wherein a counter latch unit that can generate a digital code in response to the reference clock. See [0488; 0489]).
	Therefore, it would have been obvious to the one with ordinary skills to combine the various embodiments of Sato, at the time of the invention as to obtain predictable results, for the benefit of having a column A/D conversion device including multiple A/D conversion devices arranged for corresponding pixel columns and performing A/D conversion at a time can improve the speed because the operating frequency per A/D conversion device is reduced. Furthermore, since the reference/ramp voltage generation device is shared by the A/D conversion devices, therefore, a footprint and the power consumption efficiency are advantageous and the compatibility with the CMOS image sensor is better when compared with other A/D conversion methods (See Sato [0009]).

Regarding Claim 10:
		The rejection of claim 1 is incorporated herein. As for claim 10 limitations, Sato teaches, 
An analog-to-digital converter (Fig 11 shows a configuration example of a first column ADC (or column A/D conversion device)350A of the invention. See [0227; 0228; 0229; 00231]), comprising: 
a ramp voltage generation circuit (Fig 11, reference/ramp signal generation unit 361. See [0206]) suitable for generating (Fig 11, reference/ramp signal generation unit 361. See [0206]) a ramp voltage that changes at a first slope in a first section and 20generating the ramp voltage that changes at a second slope having a greater absolute value than the first slope in a second section following the first section (Sato Fig 11 teaches the reference signal RAMP (slope waveform changing into a line form having a certain inclination slope changing (See [0234]). Fig 6 shows the ramp signal for different inclination/slope and that does not preclude the second slope to be larger than the first and as seen in the drawing, the counter output values changing. See [0141; 0142]); 
an operation amplifier (Fig 11, column ADC 350A that is provided with a comparator 351, which is provided for each column or multiple columns. See [0227; 0228; 0229; 0230; 0231]) suitable for comparing a voltage to be converted with the ramp voltage in the first section and the second 25section (Fig 11, in the column ADC 350A an analog signal (potential VSL) which is read from the signal line LSGN is compared by the comparator signal to the ramp/reference signal which inclination is changing. See [0234]); and 
a counter circuit (Fig 11, U/D counter circuit 352 provides each column at the time that the comparator 351 is operating, and any given potential Vslop of the ramp wave RAMP and he counter value change in such a manner that they are in one-to-one correspondence. Accordingly, the potential (analog signal) VSL of the output signal line LSGN is converted into a digital signal. See [0235]) suitable for generating a digital code corresponding to the voltage to be converted in response to an output of the operation amplifier (Sato teaches in Fig 20 as an example, the structure of a gray code latch unit 620 and a U/D counter unit of a column processing unit of the second ADC according to the invention (See [0054]), wherein a counter latch unit that can generate a digital code in response to the reference clock. See [0488; 0489]).
Therefore, it would have been obvious to the one with ordinary skills to combine the various embodiments of Sato, at the time of the invention as to obtain predictable results, for the benefit of having a column A/D conversion device including multiple A/D conversion devices arranged for corresponding pixel columns and performing A/D conversion at a time can improve the speed because the operating frequency per A/D conversion device is reduced. See Sato [0009]).

Allowable Subject Matter
9.	Claims 2 – 6 and 11 – 13 are object as being dependent directly or indirectly to a base rejected claim. However, they would be allowed if amended into independent form including all the limitations form the claims, which they depend from.

10.	Regarding Claim 7: Sato teaches an image sensor (Fig. 7, CMOS image sensor 200 including pixel unit/array 210. See [0147]); generating a pixel signal (Fig 7, pixels in the array 210 are capable to generate a pixel signal for each pixel; generating a ramp voltage (Fig 11, reference/ramp signal generation unit 361. See [0206]) that changes at a first slope in a first section (Sato Fig 11 teaches the reference signal RAMP (slope waveform changing into a line form having a certain inclination slope changing (See [0234]). Fig 6 shows the ramp signal for different inclination/slope and that does not preclude the second slope to be larger than the first and as seen in the drawing, the counter output values changing. See [0141; 0142]); generating a digital code by counting a clock in the first section (Fig 6 shows a variable ramp/reference voltage that changes during the first portion/section); initializing, when a level of the ramp voltage does not reach a voltage level of the pixel signal during the fist section, the digital code (Fig 6 also shows the clock signal CLK1 being initialized before the ramp signal does not reach the pixel signal and the counter signal that produces a digital code at the lower portion of Fig 6; generating a ramp voltage that changes at a second slope having a greater absolute value than the first slope in a second section (Sato Fig 11 teaches the reference signal RAMP (slope waveform changing into a line form having a certain inclination slope changing (See [0234]). Fig 6 shows the ramp signal for different inclination/slope and that does not preclude the second slope to be larger than the first and as seen in the drawing, the counter output values changing. See [0141; 0142]); generating the digital code by counting the clock in the second section (Fig 6, shows the digital count values at the bottom of Fig 6. However, Sato does not teach or suggest “and 20stopping, when the level of the ramp voltage reaches the voltage level of the pixel signal, the counting of the clock in response to the level of the ramp voltage and providing the digital code corresponding to the pixel signal”.

10A.	Regarding claims 8 and 9; they are allowable under the same rationale as claim 7.

11.	Regarding claim 14: Sato does teach the combination of limitations as disclosed in claim 14. Sato fails to teach a ramp voltage generation circuit suitable for sequentially generating first to Nth ramp voltages of an initial level during the first to Nth time sections, respectively, an Mth ramp voltage having a greater ratio of decrease than a (M – 1) th ramp voltage among the first to Nth ramp voltages, M being between 2 and N  or a counter circuit suitable for generating an image signal corresponding to the pixel signal and having a resolution that depends on the indication.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to the current application,
1. H. Ebihara et al., US 2021/0021774 A1 – it teaches a column amplifier with a comparator for use in an image sensor, comprising: an amplifier coupled to receive an input signal representative of an image change from a pixel cell of the image sensor; an amplifier auto-zero switch coupled between an input of the amplifier and an output of the amplifier; a feedback capacitor coupled to an input of the amplifier; an amplifier output switch coupled between the output of the amplifier and the feedback capacitor; a comparator having a first input coupled to the amplifier switch; and a comparator auto-zero coupled between the first input of the comparator and an output of the comparator.

Contact
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/
Primary Examiner , Art Unit 2697